DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, 14, 16, 20, 22, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Conley (US 4726411) in view of Johnson (US 4125963).
Regarding claim 1, Conley discloses a greenhouse (10) (The phrases of the preamble that include “raceway pond” and “for the production of aquatic plants” are considered intended use language, and the greenhouse of Conley only has to be capable of being used for the production of aquatic plants as a raceway pond greenhouse, of which Conley is capable of since the instant application has not designated any additional structural requirements.) comprising: a first sub-assembly (24), the first sub-assembly (24) comprising: a rail (26); and a first clamping means ((52) and (54)); the greenhouse (10) further comprising: a cover (22a) configured to at least partially allow light therethrough (Fig. 1; col. 3, lines 61-67); and a liner (in the form of an inner sheet (22b)); wherein the first sub-assembly (24), the cover (22a) and the liner (22b) cooperate with each other to form a system (See Figures, especially 1, 2, 8, and 9).
Conley does not explicitly disclose the cover and the liner forming a growing chamber therebetween and the first sub-assembly, the cover and the liner cooperate with each other to form a closed system.
Johnson teaches the cover ((10)/(18) provides cover for the rest of the apparatus) and the liner (22) forming a growing chamber therebetween (Fig. 1; growth compartment (14), growth medium above liner (22)) and the first sub-assembly (col. 2, lines 37-43, “engaged watertightly through an intermediary”), the cover ((10)/(18)) and the liner (22) cooperate with each other to farm a closed system (col. 2, lines 22-26, 37-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the greenhouse of Conley with a growing chamber and forming a closed system as taught by Johnson in order to provide an environment so that the greenhouse can be in areas such as deserts and be self-sufficient (Johnson: abstract). Please note in the combination the first sub-assembly and cover are taught by Conley and the liner position is taught by Johnson.
Regarding claim 2, Conley as modified by Johnson teaches (references to Conley) wherein the rail (26) further comprises a first receiving portion (52) and wherein the first clamping means ((52) and (54)) includes the first receiving portion (52) and a first insert (54) configured to be received in the first receiving portion (52).
Regarding claim 3, Conley as modified by Johnson teaches (references to Conley) wherein the first receiving portion (52) and the first insert (54) cooperate by means of a snap-fit connection; or wherein the first receiving portion (52) and the first insert (54) cooperate by means of an interference-fit connection (releasibly interengagable interlocking formations of (52) and (54) are being considered an interference fit connection).
Regarding claim 7, Conley as modified by Johnson teaches (references to Conley) wherein the first receiving portion (52) and the first insert (54) are elongate (Fig. 2).
Regarding claim 8, Conley as modified by Johnson teaches (references to Conley) wherein the first sub-assembly (24) further comprises a second clamping means (Fig. 2; second set of (52) and (54)) spaced from the first clamping means (Fig. 2; (52) and (54)).
Regarding claim 9, Conley as modified by Johnson teaches (references to Conley) wherein the rail (26) further comprises a second receiving portion (52) and wherein the second clamping means (second set of (52) and (54)) includes the second receiving portion (52) and a second insert (54) configured to be received in the second receiving portion (52).
Regarding claim 10, Conley as modified by Johnson teaches (references to Conley) wherein the second receiving portion (52) and the second insert (54) cooperate by means of a snap-fit connection; or wherein the first receiving portion (52) and the first insert (54) cooperate by means of an interference-ft connection (releasibly interengagable interlocking formations of (52) and (54) are being considered an interference fit connection).
Regarding claim 14, Conley as modified by Johnson teaches (references to Conley) wherein the second receiving portion (52) and the second insert (54) are elongate (Fig. 2).
Regarding claim 16, Conley as modified by Johnson teaches (references to Conley) wherein at least a portion of the cover (22a) and the liner (22b) are clamped by the first clamping means ((52) and (54)) (Fig. 2; col. 4, line 67-col. 5, line 11). Please note in the combination, the liner is taught by Johnson. 
Regarding claim 20, Conley as modified by Johnson teaches (references to Conley) further comprising a truss (Fig. 1; uprights (14), beams (18), sill members (20) forming a rigid framework are being considered a truss; col. 3, lines 56-61).
Regarding claim 22, Conley as modified by Johnson teaches (references to Conley) wherein the truss comprises: a first anchoring member (14) positioned at a first end of the greenhouse (10); a second anchoring member (14) positioned at a second end of the greenhouse (10); and a connecting member (18) suspended between the first and second anchoring members (14); wherein, in use, the connection member (18) cooperates with the cover (22a) in order to hold the cover (22a) in position (Fig. 1; uprights (14) are positioned at ends of the greenhouse with the beams (18) suspended between them, wherein the beams (18) hold the first sub-assembly which holds the cover (22a) in place).
Regarding claim 53, Conley discloses a greenhouse (10) (The phrases of the preamble that include “raceway pond” and “for the production of aquatic plants” are considered intended use language, and the greenhouse of Conley only has to be capable of being used for the production of aquatic plants as a raceway pond greenhouse, of which Conley is capable of since the instant application has not designated any additional structural requirements.) comprising: a cover (22a) configured to at least partially allow light therethrough (Fig. 1; col. 3, lines 61-67); a liner (in the form of an inner sheet (22b)); and a first sub-assembly (24), wherein the first sub-assembly (24) comprising: a plurality of means for holding the cover and/or liner in position (beams (18) and still members (20)); and a first clamping means ((52) and (54)); wherein the first sub-assembly (24), the cover (22a) and the liner (22b) cooperate with each other to form a system (See Figures, especially 1, 2, 8, and 9).
Conley does not explicitly disclose the cover and the liner forming a growing chamber therebetween and the first sub-assembly, the cover and the liner cooperate with each other to form a closed system.
Johnson teaches the cover ((10)/(18) provides cover for the rest of the apparatus) and the liner (22) forming a growing chamber therebetween (Fig. 1; growth compartment (14), growth medium above liner (22)) and the first sub-assembly (col. 2, lines 37-43, “engaged watertightly through an intermediary”), the cover ((10)/(18)) and the liner (22) cooperate with each other to form a closed system (col. 2, lines 22-26, 37-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the greenhouse of Conley with a growing chamber and forming a closed system as taught by Johnson in order to provide an environment so that the greenhouse can be in areas such as deserts and be self-sufficient (Johnson: abstract). Please note in the combination the first sub-assembly and cover are taught by Conley and the liner position is taught by Johnson.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Conley (US 4726411) in view of Johnson (US 4125963) and further in view of Kang (KR 101054826).
Regarding claim 25, Conley as modified by Johnson does not explicitly disclose further comprising a supporting frame over or under which the cover can be stretched. Conley discloses dashed lines Fig. 1 that could be a supporting frame such as that in a conventional greenhouse construction.
Kang teaches further comprising a supporting frame (arcuate pipes (11)) over or under which the cover (12) can be stretched (paragraph [0023] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the greenhouse of Conley modified by Johnson with pipes taught by Kang in order to provide support for the cover (Kang: Abstract).
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Conley (US 4726411) in view of Johnson (US 4125963) and further in view of Hou Wei-min (CN 202050743).
Regarding claim 35, Conley as modified by Johnson is silent as to further comprising a lower fixing assembly disposed between the first clamping means and a second clamping means, the lower fixing assembly comprising one or more inner bar features.
Hou Wei-min teaches a greenhouse further comprising a lower fixing assembly (1), the lower fixing assembly (1) comprising one or more inner bar features (water spray, i.e. sprinkler, heater, sensor (temperature); paragraphs [0009], [0014], and [0065] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the greenhouse of Conley modified by Johnson with the automated system that includes a sprinkler, heater, and temperature sensors as taught by Hou Wei-min in order to provide additional features for controlling the greenhouse environment (Hou Wei-min: paragraph [0006] of machine translation). Additionally, the lower fixing assembly of Hou Wei-min would have to be disposed between the first clamping means and the second clamping means of Conley modified by Johnson. Since the first clamping means and second clamping means are along the ends of the greenhouse of Conley modified by Johnson, the lower fixing assembly of Hou Wei-min would necessarily be between, due to being within the greenhouse itself.
Regarding claim 36, Conley as modified by Johnson and Hou Wei-min teaches (references to Hou Wei-min) wherein the lower fixing assembly (1) further comprises one or more carriages (2), moveable along the lower fixing assembly (1), to which the one or more inner bar features (water spray, i.e. sprinkler, heater, sensor (temperature)) may be affixed (paragraphs [0009] and [0014] of machine translation).
Regarding claim 37, Conley as modified by Johnson and Hou Wei-min teaches (references to Hou Wei-min) wherein the one or more inner bar features are selected from the group consisting of: sensors, sprinklers, cameras, collection means, heat exchangers, lights or combinations thereof (water spray, i.e. sprinkler, heater, sensor (temperature); paragraphs [0009], [0014], and [0065] of machine translation).
Claims 38, 39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Conley (US 4726411).
Regarding claim 38, Conley discloses a greenhouse sub-assembly (24) (The phrase of the preamble “for a raceway pond greenhouse” is considered intended use language, and the greenhouse sub-assembly of Conley only has to be capable of being used for a raceway pond greenhouse, of which Conley is capable of since the instant application has not defined any additional structural requirements.), the sub-assembly comprising: a rail (26); and a first clamping means (Fig. 2, (52) and (54) combined on one side of (24)) for clamping a first end of a cover (22a); and a second clamping means (Fig. 2, (52) and (54) combined on the other side of (24)) for clamping a first end of the liner (in the form of an inner sheet (22b)); and a bridging portion (portion between the two clamping means, can be part of (30) and/or part of (32)) disposed between the first clamping means and the second clamping means (both parts of (30) and (32) are disposed between the first clamping means (the first set of (52) and (54) on the one side of (24) and the second clamping means (second set of (52) and (54) on the other side of (24)), meeting the limitation). Conley does not explicitly disclose the clamping of the cover and liner is at a first end of the cover and liner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first clamping means and second clamping means of Conley to clamp a first end of the cover and a first end of the liner respectively in order to use the full area of the cover and liner for efficiency. 
Regarding claim 39, Conley discloses wherein the first clamping means (Fig. 2, (52) and (54) combined on one side of (24)) and second clamping means (Fig. 2, (52) and (54) combined on the other side of (24)), respectively, comprise a first receiving portion (52) and a second receiving portion (52) each adapted to receive a first insert (54) and a second insert (54) respectively.
Regarding claim 43, Conley discloses wherein the rail (26) comprises a recess (40) configured to collect precipitation from the bridging portion (The language of this limitation is intended use, and therefore, the prior art only has to be capable of the limitation. Recess (40) is capable of collecting precipitation from the bridging portion (portion between the two clamping means, can be (30) and/or (32) as mentioned above)).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Conley (US 4726411) in view of Laing et al. (US 4292773).
Regarding claim 41, Conley is silent as to wherein the bridging portion is adapted to promote condensation thereon.
Laing et al. teaches a bridging portion is adapted to promote condensation thereon (Abstract: portion includes a hydrophilic material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bridging portion of Conley with the material taught by Laing et al. in order to produce the condensation as a film of water (Laing et al.: col. 1, lines 39-42).
Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 
With respect to amended claim 1, Applicant argued that: Johnson does not provide a cover with components 10 and 18. Applicant further argues that Conley teaches away from a closed system. Additionally, Applicant argues that neither Conley or Johnson teach a raceway pond greenhouse for the production of aquatic plants. Therefore, applicant asserts that one skilled in the art would not have found it obvious to combine Conley with Johnson as proposed.  
Examiner respectfully disagrees. As mentioned in the rejection, in the combination, the cover is taught by Conley. However, to show how the combination is obvious, the cover of Johnson is disclosed in the rejection. A cover is defined as “something that is placed over or about another thing” (see Merriam-Webster dictionary). The combination of component (10) and (18) of Johnson covers the rest of the apparatus. The location of the liner of Johnson is used to show how the combination of references can work together.       
As to the argument that Conley teaches away from a closed system. Conley’s disclosure does not criticize, discredit, or otherwise discourage the claimed invention; thus, it is unclear how Applicant has concluded that Conley teaches away from the claimed invention. Applicant’s argument is insufficient to overcome the rejection because nothing in Conley indicates a teaching away. Therefore, the combined prior art teaches the argued limitation.  
As to the argument with respect to a raceway pond greenhouse for the production of aquatic plants, as mentioned in the rejections above, the language in the preamble is intended use language. Therefore, the prior art only has to be capable of being a raceway pond greenhouse for the production of aquatic plants. No further structural requirements/limitations have been added to the claims to further limit the greenhouse as rejected. Therefore, the prior art teaches the argued limitation through being capable of a raceway pond greenhouse for the production of aquatic plants.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
 /PETER M POON/ Supervisory Patent Examiner, Art Unit 3643